Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Examiner’s note: in what follows, references are drawn to 3GPPTR 23.743  unless otherwise mentioned.
Claims 1, 2, 3, 4 and 8 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”).
Regarding claim 1, 3GPPTR 23.743 teaches a method for wireless communication at a user equipment (UE) (FIG. 6.4.3-2 item UE), the method comprising: 
determining UE radio capability information comprising radio capabilities of the UE (FIG. 6.2.4.3-1 step 2, the UE provides the (R)AN with its UE radio capabilities sending the RRC VE Capability information, see paragraph [6.2.4.3].); 
computing a hash of the UE radio capability information (The UE calculates a HASH value of the UE Radio Capabilities, see paragraph [6.3.2].); 
transmitting a message to a core network node, the message comprising the hash (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. This technique is used for transmitting a message to a core network node, the message comprising the hash.); 
receiving a request for UE radio capability information from a radio access network (RAN) node (FIG. 6.4.3-2 shows an RRC: UE capability retrieval procedure. If the NG-RAN doesn't have the UE Radio Capability for the UE. The NG-RAN performs RRC procedure to retrieve the explicit set of UE Radio Capabilities, see section [6.4.3.2]. This technique is used for receiving a request for UE radio capability information from a  NG-RAN node.); and 
transmitting the UE radio capability information to the RAN node (FIG. 6.4.3-2 shows an RRC: UE capability retrieval procedure. If the NG-RAN doesn't have the UE Radio Capability for the UE. The NG-RAN performs RRC procedure to retrieve the explicit set of UE Radio Capabilities, see section [6.4.3.2]. This technique is used for transmitting the UE radio capability information to the NG-RAN node.) .
 Regarding claim 2, 3GPPTR 23.743 Huang teaches all the claim limitations of claim 1 above; and 3GPPTR 23.743 further teaches further comprising: registering with the core network node upon verification of the hash (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. FIG. 6.4.3-2 step 6, registration accept, see section [6.4.3.2]. This technique is used for registering with the core network node upon verification of the hash.).
Regarding claim 3, 3GPPTR 23.743 teaches all the claim limitations of claim 2 above; and 3GPPTR 23.743 further teaches further comprising: communicating data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node (FIG. 6.4.3-2 shows UE registration procedure and communicating  RRC message among UE, NG-RAN, AMF 1 etc., see section [6.4.3.2]. This technique is used for communicating data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node.).
Regarding claim 4, 3GPPTR 23.743 teaches all the claim limitations of claim 1 above; and 3GPPTR 23.743 further teaches wherein the transmitting the message to the core network node further comprises: transmitting the message to the core network node via the RAN node (FIG. 6.4.3-2 steps 4, 5, 6 show transmitting the message to the core network node via the RAN node, see section [6.4.3.2].).
Regarding claim 8, 3GPPTR 23.743 teaches all the claim limitations of claim 1 above; and 3GPPTR 23.743 further teaches wherein the message comprises a non-access stratum (NAS) registration request or a NAS service request (FIG. 6.4.3-2, the UE performs registration procedure. If the UE is configured with the UE Radio Capability IDs, it provides it in initial access stratum signalling. The UE Radio Capability ID is conveyed to the AMF in an N2 message. Whether the UE sends the  UE Radio Capability ID in NAS message depends on other solution, see section [6.4.3.2].).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) and in view of Huang et al. (US 20210227379, henceforth “Huang”).
Examiner’s note: in what follows, references are drawn to 3GPPTR 23.743  unless otherwise mentioned.
Regarding claim 20, 3GPPTR 23.743 teaches a user equipment (UE) configured for wireless communication, comprising: 
(FIG. 6.4.3-2 item NG-RAN. The missing/crossed out limitations will be discussed in view of Huang.); 
(The missing/crossed out limitations will be discussed in view of Huang.); and 
The missing/crossed out limitations will be discussed in view of Huang.), wherein the processor and the memory are configured to: 
determine UE radio capability information comprising radio capabilities of the UE (FIG. 6.2.4.3-1 step 2, the UE provides the (R)AN with its UE radio capabilities sending the RRC VE Capability information, see paragraph [6.2.4.3].);
compute a hash of the UE radio capability information (The UE calculates a HASH value of the UE Radio Capabilities, see paragraph [6.3.2].); 
transmit a message to a core network node via the transceiver, the message comprising the hash (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. This technique is used for transmitting a message to a core network node, the message comprising the hash.); 
receive a request for UE radio capability information from the RAN node (FIG. 6.4.3-2 shows an RRC: UE capability retrieval procedure. If the NG-RAN doesn't have the UE Radio Capability for the UE. the NG-RAN performs RRC procedure to retrieve the explicit set of UE Radio Capabilities, see section [6.4.3.2]. This technique is used for receiving a request for UE radio capability information from a  NG-RAN node.); and 
transmit the UE radio capability information to the RAN node via the transceiver (FIG. 6.4.3-2 shows an RRC: UE capability retrieval procedure. If the NG-RAN doesn't have the UE Radio Capability for the UE. the NG-RAN performs RRC procedure to retrieve the explicit set of UE Radio Capabilities, see section [6.4.3.2]. This technique is used for transmitting the UE radio capability information to the NG-RAN node.) .
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) a transceiver configured to communicate over a wireless link with a radio access network (RAN) node, (2) a memory, (3) a processor coupled to the transceiver and the memory.
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) a transceiver configured to communicate over a wireless link with a radio  (FIG. 10 item 1010), (2) a memory (FIG. 19 item 1030), (3) a processor coupled to the transceiver and the memory (FIG. 10, items 1010, 1020, and 1030).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Huang in order to make a more effective method by improving efficiency, see (Huang, [0125].).
Claims 5, 6, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Huang et al. (US 20210227379, henceforth “Huang”) and further in view of Muhanna et al. (US 20170264439, henceforth “Muhanna”).
Regarding claim 5, 3GPPTR 23.743  and Huang teach all the claim limitations of claim 1 above; and 3GPPTR 23.743 further teaches wherein the computing the hash comprises: appending a random number to the UE radio capability information to produce a full sequence comprising the UE radio capability information and (The UE calculates a HASH value of the UE Radio Capabilities. The HASH value is calculated of the ASN. l coded representation of the UE radio capabilities using SHA (Secure Hash Algorithm) algorithm, see paragraph [6.3.2]. The UE Capability ID is extended to also include a device manufacturer unique identifier. The UE vendor also need to ensure that the two different UE Radio Capabilities does not have the same HASH value via re-arrange the order of the individual UE Radio Capabilities to ensure unique hash, see section [6.3.2] page [16]. The missing/crossed out limitations will be discussed in view of Muhanna.).
  appending a random number to the UE radio capability information to produce a full sequence comprising the UE radio capability information and the random number and computing the hash of the full sequence. However, Muhanna discloses the missing/crossed limitations comprising: (1) appending a random number to the UE radio capability information to produce a full sequence comprising the UE radio capability information and the random number and computing the hash of the full sequence (The UE_info may include various information associated with, or generated by, the UE, including (but not limited to) an IMSI, one or more random numbers (e.g., RAND1, RAND2, etc.), a counter, and/or UE security capability parameters. The MAC signature may be generated by computing a hash function of the UE_info according to an integrity key (e.g., a KIAR.sub.INT) and/or a random number (e.g., RAND1, see [0052]. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Muhanna in order to make a more effective method by preventing unauthorized third parties from access and/or manipulating data, see (Muhanna, [0003].).
Regarding claim 22, 3GPPTR 23.743  and Huang teach all the claim limitations of claim 20 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Muhanna.): append a random number to the UE radio capability information to produce a full sequence comprising the UE radio capability information and The UE calculates a HASH value of the UE Radio Capabilities. The HASH value is calculated of the ASN. l coded representation of the UE radio 
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the processor and the memory, (2) appending a random number to the UE radio capability information to produce a full sequence comprising the UE radio capability information and the random number and computing the hash of the full sequence. However, Muhanna discloses the missing/crossed limitations comprising: (1) the processor and the memory (FIG. 23, items 2304 and 2306), (2) appending a random number to the UE radio capability information to produce a full sequence comprising the UE radio capability information and the random number and computing the hash of the full sequence (The UE_info may include various information associated with, or generated by, the UE, including (but not limited to) an IMSI, one or more random numbers (e.g., RAND1, RAND2, etc.), a counter, and/or UE security capability parameters. The MAC signature may be generated by computing a hash function of the UE_info according to an integrity key (e.g., a KIAR.sub.INT) and/or a random number (e.g., RAND1, see [0052]. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Muhanna in order to make a more effective method by preventing unauthorized third parties from access and/or manipulating data, see (Muhanna, [0003].).
Regarding claim 6, 3GPPTR 23.743, Huang and Muhanna teach all the claim limitations of claim 5 above; and 3GPPTR 23.743 further teaches wherein the transmitting the message to the core network node further comprises: transmitting the message comprising the hash and (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. The missing/crossed out limitations will be discussed in view of Muhanna.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) transmitting the message comprising the hash and the random number to the core network node. However, Muhanna discloses the missing/crossed limitations comprising: (1) transmitting the message comprising the hash and the random number to the core network node (FIG. 4, at 420, the UE send IAR message, see [0047]. The embodiment IAR message 520 corresponds to the IAR message 420 sent from the UE 215 to the MME 220. In this example, the embodiment IAR message 520 includes UE Specific information (UE_info), a MAC signature, and a home network identifier (HID). The UE_info may include various information associated with, or generated by, the UE, including (but not limited to) an IMSI, one or more random numbers (e.g., RAND1, RAND2, etc.), a counter, and/or UE security capability parameters., see [0052].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Muhanna in order to make a more effective method by preventing unauthorized third parties from access and/or manipulating data, see (Muhanna, [0003].).
Regarding claim 23, 3GPPTR 23.743, Huang and Muhanna teach all the claim limitations of claim 22 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Muhanna.): transmit the message comprising the hash and (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. The missing/crossed out limitations will be discussed in view of Muhanna.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the processor and the memory, (2) transmitting the message comprising the hash and the random number to the core network node. However, Muhanna discloses the missing/crossed limitations comprising: (1) the processor and the memory (FIG. 23, items 2304 and 2306), (2) transmitting the message comprising the hash and the random number to the core network node (FIG. 4, at 420, the UE send IAR message, see [0047]. The embodiment IAR message 520 corresponds to the IAR message 420 sent from the UE 215 to the MME 220. In this example, the embodiment IAR message 520 includes UE Specific information (UE_info), a MAC signature, and a home network identifier (HID). The UE_info may include various information associated with, or generated by, the UE, including (but not limited to) an IMSI, one or more random numbers (e.g., RAND1, RAND2, etc.), a counter, and/or UE security capability parameters., see [0052].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Muhanna in order to make a more effective method by preventing unauthorized third parties from access and/or manipulating data, see (Muhanna, [0003].).
  	Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Huang et al. (US 20210227379, henceforth “Huang”), Muhanna et al. (US 20170264439, henceforth “Muhanna”) and further in view of Wen et al. (US 20190384939, henceforth “Wen”).
Regarding claim 7, 3GPPTR 23.743  Huang and Muhanna teach all the claim limitations of claim 5 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Wen.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the random number comprises a one-time sequence. However, Wen discloses the missing/crossed limitations comprising: (1) the random number comprises a one-time sequence (The at least one random sequence may be stored in each storage component as a source seed, is a random number, see [0046]. So, the random number comprises a one-time sequence.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of Wen in order to make a more effective method by ensuring difficulties in cracking and contents, see (Wen, [0078].).
Regarding claim 16, 3GPPTR 23.743  Huang and Muhanna teach all the claim limitations of claim 15 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Wen.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the random number comprises a one-time sequence. However, Wen discloses  the random number comprises a one-time sequence (The at least one random sequence may be stored in each storage component as a source seed, is a random number, see [0046]. So, the random number comprises a one-time sequence.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of Wen in order to make a more effective method by ensuring difficulties in cracking and contents, see (Wen, [0078].).
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Huang et al. (US 20210227379, henceforth “Huang”) and further in view of Kim et al. (US 20200053554, henceforth “Kim”).
Regarding claim 9, 3GPPTR 23.743 and Huang teach all the claim limitations of claim 1 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Kim.).  
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the UE comprises a cellular internet-of- things (CIoT) device. However, Kim discloses the missing/crossed limitations comprising: (1) the UE comprises a cellular internet-of- things (CIoT) device (The AMF may further include network slice information (e.g., a network slide for CIoT, etc.) in the message for requesting the radio capability information. The network slice information may be information, such as eMBB, CIoT, V2X, URLLC, etc., and may have 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of Kim in order to make a more effective method by reducing a loss of a resource for recognizing the UE radio capability, see (Kim, [0030].).
Claims 10-14, 18, 19, 24, 25, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) and in view of Huang et al. (US 20210227379, henceforth “Huang”).
Regarding claim 10, 3GPPTR 23.743 teaches a method for a core network node to receive user equipment (UE) capability information (FIG. 6.4.3-2 item UE), the method comprising: 
receiving a message from the UE, the message comprising a first hash of the UE radio capability information (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see section [6.3.2]. The HASH value corresponds to UE Capability ID. FIG. 6.4.3-2, at 1,  AMF1 receives registration request from the UE, see section [6.4.3.2], page 19. This message is equivalent to a first hash of the UE radio capability information.); 
transmitting a UE radio capability information request to a radio access network (RAN) node in wireless communication with the UE (The AMF performs UE Capability Match procedure to the NG-RAN to retrieve explicit set of UE Radio Capabilities for the UE. ; 
receiving a response from the RAN node, the response comprising the UE radio capability information (The NG-RAN provides the UE Radio Capabilities to the AMF. FIG. 6.4.3-2, at 5, AMF1 receives a UE capability Match Request from NG-RAN, see section [6.4.3.2], page 19.); and 
verifying an integrity of the (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network. If the corresponding UE Radio Capability is not available
then it needs to be retrieved from the UE. When the network receives the UE Radio Capabilities, RAN needs to calculate the HASH value in order to validate that the HASH value corresponds to the uploaded UE Radio Capabilities before accepting them, see section [6.3.2]. The AMF associates the UE Radio Capabilities to the UE Radio Capability ID (or HASH value of the UE Radio Capability ID) received from the UE. The AMF performs rest of registration procedure, see section [6.4.3.2]. The missing/crossed out limitations will be discussed in view of Huang.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1)  verifying an integrity of the UE radio capability information received from the RAN node using the first hash. However, Huang discloses the missing/crossed limitations comprising: (1) verifying an integrity of the UE radio capability information received from the RAN node using the first hash (FIG. 5 at S180, after receiving the updated radio capability information, the AMF determines a new radio capability identifier, see [0095]-[0096]. So, AMF verifies an integrity of the UE radio capability information. ).

Regarding claim 24, 3GPPTR 23.743 teaches a core network node within a core network, comprising:
 a network interface (Uu, CN-RAN, CN-CN and RAN-RAN interfaces, see section [1].); 
(The missing/crossed out limitations will be discussed in view of Huang.); and 
The missing/crossed out limitations will be discussed in view of Huang.), wherein the processor and the memory are configured to: 
receive a message from the UE via the network interface, the message comprising a first hash of the UE radio capability information (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see section [6.3.2]. The HASH value corresponds to UE Capability ID. FIG. 6.4.3-2, at 1,  AMF1 receives registration request from the UE, see section [6.4.3.2], page 19. This message is equivalent to a first hash of the UE radio capability information.); 
transmit a UE radio capability information request to a radio access network (RAN) node in wireless communication with the UE via the network interface (The AMF performs UE Capability Match procedure to the NG-RAN to retrieve explicit set of UE Radio Capabilities for the UE. FIG. 6.4.3-2, at 3, AMF1 transmits a UE capability Match Request to NG-RAN, see section [6.4.3.2], page 19.); 
receive a response from the RAN node via the network interface, the response comprising the UE radio capability information (The NG-RAN provides the UE Radio Capabilities to the AMF. FIG. 6.4.3-2, at 5, AMF1 receives a UE capability Match Request from NG-RAN, see section [6.4.3.2], page 19.); and 
verify an integrity of the (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network. If the corresponding UE Radio Capability is not available
then it needs to be retrieved from the UE. When the network receives the UE Radio Capabilities, RAN needs to calculate the HASH value in order to validate that the HASH value corresponds to the uploaded UE Radio Capabilities before accepting them, see section [6.3.2]. The AMF associates the UE Radio Capabilities to the UE Radio Capability ID (or HASH value of the UE Radio Capability ID) received from the UE. The AMF performs rest of registration procedure, see section [6.4.3.2].).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) a memory, (2) a processor coupled to the network interface and the memory, (3) verifying an integrity of the UE radio capability information received from the RAN node using the first hash. However, Huang discloses the missing/crossed limitations comprising: (1) a memory (FIG. 10, item 1030), (2) a processor coupled to the network interface and the memory (FIG. 10, items 1010, 1020, and 1030), (3) verifying an integrity of the UE radio capability information received from the RAN node using the first hash (FIG. 5 at S180, after receiving the updated radio capability information, the AMF determines a new radio capability identifier, see [0095]-[0096]. So, AMF verifies an integrity of the UE radio capability information. ).

Regarding claim 11, 3GPPTR 23.743 and Huang teach all the claim limitations of claim 10 above; and 3GPPTR 23.743 further teaches wherein the verifying the integrity of the UE radio capability information comprises: 
computing a second hash of the UE radio capability information received from the RAN node (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network. The HASH value corresponds to UE Capability ID, see section [6.3.2]. FIG. 6.4.3-2, at 5,  the AMF1 receives the UE capability response. The AMF associates the UE Radio Capabilities to the UE Radio Capability ID  received from the UE, see section [6.4.3.2]. Before association, the AMF1 computes a second hash of the UE radio capability information received from the NG-RAN node.); 
comparing the first hash with the second hash; and successfully verifying the integrity of the UE radio capability information when the second hash matches the first hash (The AMF1 associates the UE Radio Capabilities to the UE Radio Capability ID received from the UE. FIG. 6.4.3-2, at 5,  the AMF1 accepts registration request, see section [6.4.3.2]. So, this technique is used by the AMF1 for comparing the first hash with the second hash and successfully verifying the integrity of the UE radio capability information when the second hash matches the first hash.).
Regarding claim 12, 3GPPTR 23.743  and Huang teach all the claim limitations of claim 11 above; and 3GPPTR 23.743 further teaches further comprising: registering the UE upon successfully verifying the integrity of the UE radio capability information (The UE 
Regarding claim 13, 3GPPTR 23.743  and Huang teach all the claim limitations of claim 12 above; and 3GPPTR 23.743 further teaches further comprising: communicating data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node (FIG. 6.4.3-2 shows UE registration procedure and communicating  RRC message among UE, NG-RAN, AMF 1 etc., see section [6.4.3.2]. This technique is used for communicating data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node.).
Regarding claim 19, 3GPPTR 23.743  and Huang teach all the claim limitations of claim 10 above; and 3GPPTR 23.743 further teaches wherein the message comprises a non-access stratum (NAS) registration request or a NAS service request (FIG. 6.4.3-2, the UE performs registration procedure. If the UE is configured with the UE Radio Capability IDs, it provides it in initial access stratum signalling. The UE Radio Capability ID is conveyed to the AMF in an N2 message. Whether the UE sends the  UE Radio Capability ID in NAS message depends on other solution, see section [6.4.3.2].).
Regarding claim 25, 3GPPTR 23.743 and Huang teach all the claim limitations of claim 24 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Huang.): 
compute a second hash of the UE radio capability information received from the RAN node(The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH ); 
compare the first hash with the second hash; and successfully verify the integrity of the UE radio capability information when the second hash matches the first hash (The AMF1 associates the UE Radio Capabilities to the UE Radio Capability ID received from the UE. FIG. 6.4.3-2, at 5,  the AMF1 accepts registration request, see section [6.4.3.2]. So, this technique is used by the AMF1 for comparing the first hash with the second hash and successfully verifying the integrity of the UE radio capability information when the second hash matches the first hash.).
 As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the processor and the memory. However, Huang discloses the missing/crossed limitations comprising: (1) the processor and the memory (FIG. 10, items 1010, 1020, and 1030).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Huang in order to make a more effective method by improving efficiency, see (Huang, [0125].).
Regarding claim 14, 3GPPTR 23.743 and Huang teach all the claim limitations of claim 11 above; and 3GPPTR 23.743 further teaches further comprising: transmitting a signal to the RAN node indicating a hash mismatch when the first hash does not match the second hash (The AMF1 associates the UE Radio Capabilities to the UE Radio Capability ID received from the UE. FIG. 6.4.3-2, at 5,  the AMF1 accepts registration request, see section [6.4.3.2]. If 
Regarding claim 27, 3GPPTR 23.743 and Huang teach all the claim limitations of claim 25 above; and 3GPPTR 23.743 further teaches wherein  (The missing/crossed out limitations will be discussed in view of Huang.): 
transmit a signal to the RAN node indicating a hash mismatch when the first hash does not match the second hash (The AMF1 associates the UE Radio Capabilities to the UE Radio Capability ID received from the UE. FIG. 6.4.3-2, at 5,  the AMF1 accepts registration request, see section [6.4.3.2]. If the AMF1 cannot associate the UE Radio Capabilities to the UE Radio Capability ID received from the UE, then a person skilled in art conclude that AMF1 denies registration request and transmit a signal to the NG-RAN node indicating a hash mismatch when the first hash does not match the second hash.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the processor and the memory. However, Huang discloses the missing/crossed limitations comprising: (1) the processor and the memory (FIG. 10, items 1010, 1020, and 1030).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Huang in order to make a more effective method by improving efficiency, see (Huang, [0125].).
Regarding claim 18, 3GPPTR 23.743 and Huang teach all the claim limitations of claim 10 above; and 3GPPTR 23.743 further teaches wherein the transmitting the UE radio capability information request to the RAN node comprises:
accessing pre-stored UE radio capability information for the UE; computing a third hash of the pre-stored UE radio capability information; comparing the first hash to the third hash; and transmitting the UE radio capability information request to the RAN node when the first hash does not match the third hash (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. This is equivalent to a first hash. FIG. 6.4.3-2, at 1 The UE performs registration procedure. If the UE is configured with the UE Radio Capability IDs, it provides it in initial access stratum signalling. The UE Radio Capability ID is conveyed to the AMF. At 2, The AMF determines there is association with the UE Radio Capability ID received in the step 1 in order to retrieve the explicit set of the UE Radio Capabilities. If the AMF cannot figure out its explicit set of the UE
Radio Capabilities corresponding to the UE Radio Capability ID, the AMF decides to perform UE Capability Match procedure to the NG-RAN. At 3, The AMF performs UE Capability Match procedure to the NG-RAN to retrieve explicit set of UE Radio Capabilities for the UE, see section [6.4.3.2]. So, this technique is sued for accessing pre-stored UE radio capability information for the UE, computing a third hash of the pre-stored UE radio capability information, comparing the first hash to the third hash and transmitting the UE radio capability information request to the RAN node when the first hash does not match the third hash.).
Regarding claim 30, 3GPPTR 23.743 and Huang teach all the claim limitations of claim 24 above; and 3GPPTR 23.743 further teaches wherein the processor and the memory are further configured to: access pre-stored UE radio capability information for the UE; compute a third hash of the pre-stored UE radio capability information; compare the first hash to the third hash; and transmit the UE radio capability information request to the RAN node when the first hash does not match the third hash (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. This is equivalent to a first hash. FIG. 6.4.3-2, at 1 The UE performs registration procedure. If the UE is configured with the UE Radio Capability IDs, it provides it in initial access stratum signalling. The UE Radio Capability ID is conveyed to the AMF. At 2, The AMF determines there is association with the UE Radio Capability ID received in the step 1 in order to retrieve the explicit set of the UE Radio Capabilities. If the AMF cannot figure out its explicit set of the UE
Radio Capabilities corresponding to the UE Radio Capability ID, the AMF decides to perform UE Capability Match procedure to the NG-RAN. At 3, The AMF performs UE Capability Match procedure to the NG-RAN to retrieve explicit set of UE Radio Capabilities for the UE, see section [6.4.3.2]. So, this technique is sued for accessing pre-stored UE radio capability information for the UE, computing a third hash of the pre-stored UE radio capability information, comparing the first hash to the third hash and transmitting the UE radio capability information request to the RAN node when the first hash does not match the third hash.).
Claims 15, 28 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Huang et al. (US 20210227379, henceforth “Huang”) and further in view of Muhanna et al. (US 20170264439, henceforth “Muhanna”).
Regarding claim 15, 3GPPTR 23.743 and Huang teach all the claim limitations of claim 11 above; and 3GPPTR 23.743 further teaches wherein the message further comprises a random number and the first hash comprises a full hash of the UE radio capability information and the random number appended to the UE radio capability information, and wherein the computing the second hash further comprises: 
computing the second hash of the UE radio capability information and (The UE calculates a HASH value of the UE Radio Capabilities. The HASH value is calculated of the ASN. l coded representation of the UE radio capabilities using SHA (Secure Hash Algorithm) algorithm, see paragraph [6.3.2]. The UE Capability ID is extended to also include a device manufacturer unique identifier. The UE vendor also need to ensure that the two different UE Radio Capabilities does not have the same HASH value via re-arrange the order of the individual UE Radio Capabilities to ensure unique hash, see section [6.3.2] page [16]. The missing/crossed out limitations will be discussed in view of Muhanna.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) computing the second hash of the UE radio capability information and the random number appended to the UE radio capability information. However, Muhanna discloses the missing/crossed limitations comprising: (1) computing the second hash of the UE radio capability information and the random number appended to the UE radio capability information (The UE_info may include various information associated with, or generated by, the UE, including (but not limited to) an IMSI, one or more random numbers (e.g., RAND1, RAND2, etc.), a counter, and/or UE security capability parameters. The MAC signature may be generated by computing a hash function of the UE_info according to an integrity key (e.g., a  appended to the UE radio capability information).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Muhanna in order to make a more effective method by preventing unauthorized third parties from access and/or manipulating data, see (Muhanna, [0003].).
Regarding claim 28, 3GPPTR 23.743 and Huang teach all the claim limitations of claim 25 above; and 3GPPTR 23.743 further teaches wherein the message further comprises a random number and the first hash comprises a full hash of the UE radio capability information and the random number appended to the UE radio capability information, and wherein the processor and the memory are further configured to: 
compute the second hash of the UE radio capability information and (The UE calculates a HASH value of the UE Radio Capabilities. The HASH value is calculated of the ASN. l coded representation of the UE radio capabilities using SHA (Secure Hash Algorithm) algorithm, see paragraph [6.3.2]. The UE Capability ID is extended to also include a device manufacturer unique identifier. The UE vendor also need to ensure that the two different UE Radio Capabilities does not have the same HASH value via re-arrange the order of the individual UE Radio Capabilities to ensure unique hash, see section [6.3.2] page [16]. The missing/crossed out limitations will be discussed in view of Muhanna.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) computing the second hash of the UE radio capability information and the random number appended to the UE radio capability information. However, Muhanna discloses the missing/crossed limitations comprising: (1) computing the second hash of the UE radio capability information and the random number appended to the UE radio capability information (The UE_info may include various information associated with, or generated by, the UE, including (but not limited to) an IMSI, one or more random numbers (e.g., RAND1, RAND2, etc.), a counter, and/or UE security capability parameters. The MAC signature may be generated by computing a hash function of the UE_info according to an integrity key (e.g., a KIAR.sub.INT) and/or a random number (e.g., RAND1, see [0052]. This technique is combined with teachings of 3GPPTR 23.743 and Huang, and computes the second hash of the UE radio capability information and the random number appended to the UE radio capability information).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Muhanna in order to make a more effective method by preventing unauthorized third parties from access and/or manipulating data, see (Muhanna, [0003].).
Claims 21, 26 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Huang et al. (US 20210227379, henceforth “Huang”) and further in view of Basu Mallick et al. (US 20190098596, henceforth “Basu Mallick”).
Regarding claim 21, 3GPPTR 23.743 and Huang teach all the claim limitations of claim 10 above; and 3GPPTR 23.743 further teaches wherein further configured to (The missing/crossed out limitations will be discussed in view of Huang.): 
register with the core network node upon verification of the hash (The AMF1 associates the UE Radio Capabilities to the UE Radio Capability ID received from the UE. FIG. 6.4.3-2, at 5,  the AMF1 accepts registration request. The AMF1 performs rest of the registration procedure, see section [6.4.3.2].); and 
(The missing/crossed out limitations will be discussed in view of Basu Mallick.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the processor and the memory, (2) communicate data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node. However, Huang discloses the missing/crossed limitations comprising: (1) the processor and the memory (FIG. 10, items 1010, 1020, and 1030).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Huang in order to make a more effective method by improving efficiency, see (Huang, [0125].).
Basu Mallick discloses the missing/crossed limitations comprising: (2) communicate data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node (FIG. 5 illustrates a message sequence diagram between a user equipment and multiple networks. FIG. 5 highlights a user equipment (UE) communicating with both non-access stratum core network (CN) types. The UE is RRC/NAS-MM state. Then, message exchange happens with AMF, see [0056]-[0063].).

Regarding claim 26, 3GPPTR 23.743 and Huang teach all the claim limitations of claim 25 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Huang.): 
register the UE upon successfully verifying the integrity of the UE radio capability information (The AMF1 associates the UE Radio Capabilities to the UE Radio Capability ID received from the UE. FIG. 6.4.3-2, at 5,  the AMF1 accepts registration request. The AMF1 performs rest of the registration procedure, see section [6.4.3.2].); and 
(The missing/crossed out limitations will be discussed in view of Basu Mallick.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the processor and the memory, (2) communicate data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node. However, Huang discloses the missing/crossed limitations comprising: (1) the processor and the memory (FIG. 10, items 1010, 1020, and 1030).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Huang in order to make a more effective method by improving efficiency, see (Huang, [0125].).
communicate data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node (FIG. 5 illustrates a message sequence diagram between a user equipment and multiple networks. FIG. 5 highlights a user equipment (UE) communicating with both non-access stratum core network (CN) types. The UE is RRC/NAS-MM state. Then, message exchange happens with AMF, see [0056]-[0063].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Basu Mallick in order to make a more effective method by appling power scaling and/or backoff while making transmission, see (Basu Mallick, [0044].).
 Claims 17, 29 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Huang et al. (US 20210227379, henceforth “Huang”) and further in view of Endress et al. (USPAT 10002277, henceforth “Endress”).
Regarding claim 17, 3GPPTR 23.743 and Huang teach all the claim limitations of claim 11 above; and 3GPPTR 23.743 further teaches further comprising: 
(The missing/crossed out limitations will be discussed in view of Endress.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) setting a UE radio capabilities verified flag to one when the first hash matches the second hash. However, Endress discloses the missing/crossed limitations comprising: (1) setting a UE radio capabilities verified flag to one when the first hash matches the second hash (FIG. 8, in a subsequent matching step S8-12, the hash value signed by and comprised in the acquired first digital signature and a hash value generated in the processing step S8-10 are compared. If the two hash values match (S8-12; yes), the matching flag is set (step S8-13), otherwise (S8-12; no) the matching flag is not set, see column [24]. This technique is used for setting a UE radio capabilities verified flag to one when the first hash matches the second hash.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Endress in order to make a more effective method by increase the security of the solution by preventing unauthorized users from successfully interacting with the reader device, see (Endress, [60].).
Regarding claim 29, 3GPPTR 23.743 and Huang teach all the claim limitations of claim 25 above; and 3GPPTR 23.743 wherein the processor and the memory are further configured to: set a UE radio capabilities verified flag to one when the first hash matches the second hash (The missing/crossed out limitations will be discussed in view of Endress.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) setting a UE radio capabilities verified flag to one when the first hash matches the second hash. However, Endress discloses the missing/crossed limitations comprising: (1) setting a UE radio capabilities verified flag to one when the first hash matches the second hash (FIG. 8, in a subsequent matching step S8-12, the hash value signed by and comprised in the acquired first digital signature and a hash value generated in the processing step S8-10 are compared. If the two hash values match (S8-12; yes), the matching flag is set (step S8-13), 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Endress in order to make a more effective method by increase the security of the solution by preventing unauthorized users from successfully interacting with the reader device, see (Endress, [60].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        


/JAE Y LEE/Primary Examiner, Art Unit 2466